Citation Nr: 0425786	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-05 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether the veteran is entitled to additional vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1994.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 determination by the Vocational 
Rehabilitation and Counseling (VR&C) Division of the 
Anchorage, Alaska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 2003, the veteran testified before the 
undersigned at a Travel Board hearing.  


FINDINGS OF FACT

1.  Through participation in the vocational rehabilitation 
program, the veteran obtained a Bachelor of Arts degree and 
employment as a Property Management Specialist at a banking 
institution.  

2.  Thereafter, the veteran was accepted and enrolled in a 
Masters' degree program for which he seeks additional 
vocational rehabilitation training under the provisions of 
Chapter 31.

3.  The evidence does not demonstrate that, at the time the 
veteran began his pursuit of a Masters' degree, or since that 
time, that his service-connected disabilities have worsened 
to the extent that the effects of the disabilities precluded 
him from performing the duties of the occupation for which he 
was previously found rehabilitated.

4.  The veteran's employment handicap and capabilities do not 
render him unsuitable for employment in the occupational 
objective for which services were provided by VA under the 
Chapter 31 vocational rehabilitation program.



CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38 of the 
United States Code have not been met.  38 U.S.C.A. § 3100 
(West 2002); 38 C.F.R. §§ 21.283, 21.284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the 
claimant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

However, VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to certain cases, pointing 
out that the statute at issue in such cases was not found 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  As well, the statute at issue in this 
matter is not found in Chapter 51, rather, it is found in 
Chapter 31.


Background

The veteran seeks entitlement to additional vocational 
rehabilitation benefits pursuant to Chapter 31.

The record reflects that service connection is in effect for 
hemorrhoids, rated as 10 percent disabling; right foot 
hemiphalangectomy fourth toe middle phalanx and arthroplasty 
fifth toe with chronic corns, rated as 10 percent disabling; 
irritable bowel syndrome with colon polyps and adenoma, rated 
as 10 percent disabling; essential hypertension, rated as 10 
percent disabling; prostatitis, rated as non-compensable; and 
tonsillectomy, rated as non-compensable.

In 1999, the veteran initially applied for vocational 
rehabilitation benefits.  It was determined that the veteran 
had an employment handicap, although not a serious employment 
handicap, and was entitled to Chapter 31 benefits.  His 
January and June 2000 Rehabilitation Plan reflected a program 
goal of the following: "To obtain and maintain entry level 
employment in the area of Business Management with a 
specialization in Management."  

Under the Chapter 31 program, the veteran attended St. Leo 
University and earned a Bachelor of Arts degree.  In August 
2000, the veteran relocated to Alaska.  His Chapter 31 
benefits were temporarily interrupted during the relocation 
period.  When the veteran completed his relocation, he was 
afforded further Chapter 31 benefits in the form of 
employment assistance services.  Through participation in the 
vocational rehabilitation program, the veteran obtained 
employment as a Property Management Specialist at a banking 
institution.  

In March 2001, the veteran was notified that, effective March 
17, 2001, he was placed in "rehabilitated" status.  He was 
informed that rehabilitated status meant that he was employed 
and his employment goal was consistent with the goals of his 
individual written rehabilitation and employment services 
plan.  He was told that if he found that service-connected 
disability deteriorated to the point that he was unable to 
continue in his current career path, that he could reapply 
for Chapter 31 assistance.  

In response, in April 2001, the veteran indicated that his 
current employment was going well, that he was enjoying his 
employment, and that his employment was progressing well.  He 
also indicated that he was enjoying the constant challenges 
and learning experiences.  

Thereafter, several months later, the veteran was accepted 
and enrolled in a Masters' degree program.  He currently 
seeks additional vocational rehabilitation training under the 
provisions of Chapter 31.  In correspondence of record and at 
his personal hearing, the veteran states that his current 
educational level does not qualify him for a higher position 
that he believes would be consistent with the type of 
supervisory positions that he held while in the military.  In 
addition, he indicates that his current financial situation 
necessitates that he obtain higher employment.  He states 
that when he first applied for vocational rehabilitation 
benefits, he did not think that he would require much 
financial assistance, but his situation had changed.  He 
indicates that his wife no longer works full-time and this 
had negatively impacted their financial budget.  

With regard to his disabilities, the veteran stated that his 
gastrointestinal disability causes him to worry if he could 
develop bleeding in his lower intestine and his hemorrhoid 
condition causes him to bleed through clothing as well as 
other inconveniences.  The Board notes that the veteran had 
not asserted nor does the record show that there has been any 
change in severity in the veteran's service-connected 
disabilities since he attained rehabilitated status.  


Analysis

The purpose of "rehabilitated" status is to identify those 
cases in which the goals of a rehabilitation program or a 
program of employment services have been substantially 
achieved.  38 C.F.R. § 21.196(a).  A veteran's case shall be 
assigned to "rehabilitated" status from employment services 
status when his case meets the criteria for rehabilitation 
contained in 38 C.F.R. § 21.283.

38 C.F.R. § 21.283 provides that for purposes of Chapter 31 a 
veteran shall be declared rehabilitated when he or she has 
overcome the employment handicap to the maximum extent 
feasible as described in paragraph (c), (d) or (e) of this 
section; (b) the term "suitably employed" includes employment 
in the competitive labor market, sheltered situations, or on 
a nonpay basis which is consistent with the veteran's 
abilities, aptitudes and interests if the criteria contained 
in paragraph (c) (1) or (2) of this section are otherwise 
met.  38 C.F.R. § 21.283(c) provides for cases where 
rehabilitation to the point of employability has been 
achieved.  The veteran who has been found rehabilitated to 
the point of employability shall be declared rehabilitated if 
he or she: (1) Is employed in the occupational objective for 
which a program of services was provided or in a closely 
related occupation for at least 60 continuous days; (2) Is 
employed in an occupation unrelated to the occupational 
objective of the veteran's rehabilitation plan for at least 
60 continuous days if the veteran concurs in the change and 
such employment: (i) Follows intensive, yet unsuccessful, 
efforts to secure employment for the veteran in the 
occupation objective of a rehabilitation plan for a closely 
related occupation contained in the veteran's rehabilitation 
plan; (ii) Is consistent with the veteran's aptitudes, 
interests, and abilities; and (iii) Utilizes some of the 
academic, technical or professional knowledge and skills 
obtained under the rehabilitation plan; or (3) Pursues 
additional education or training, in lieu of obtaining 
employment, after completing his or her prescribed program of 
training and rehabilitation services if: (i) The additional 
education or training is not approvable as part of the 
veteran's rehabilitation program under this chapter; and (ii) 
Achievement of employment consistent with the veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training.

In this case, the veteran's program goal was the following: 
"To obtain and maintain entry level employment in the area 
of Business Management with a specialization in Management."  
The veteran attended St. Leo University and earned a Bachelor 
of Arts degree, Business Management.  He was thereafter 
afforded employment assistance services.  Through 
participation in the vocational rehabilitation program, the 
veteran obtained employment as a Property Management 
Specialist at a banking institution.  He indicated his 
satisfaction with that employment.  The veteran was placed in 
rehabilitated status.  It was considered that the veteran had 
found suitable employment.  His employment was consistent 
with the goals of his individual written rehabilitation and 
employment services plan.  

As noted, the veteran was found rehabilitated under 38 C.F.R. 
§ 21.283(c).  He was rehabilitation to the point of 
employability.  He has been declared rehabilitated as he was 
employed in the occupational objective for which a program of 
services was provided.  The veteran had obtained entry level 
employment as a Property Management Specialist.  Thus, the 
veteran had overcome his employment handicap to the maximum 
extent feasible as the goal of his rehabilitation program was 
substantially achieved. 38 C.F.R. §§ 21.196, 21.283.

Thereafter, several months later, the veteran decided to 
pursue a Masters' degree.  In order to obtain reentrance into 
rehabilitation to the point of employability, i.e., receive 
an additional period of training or services, the evidence 
must show the following: (1) the veteran has a compensable 
service-connected disability and either; (2) the current 
facts, including any relevant medical findings, establish 
that his service-connected disability has worsened to the 
extent that the effects of the service-connected disability 
considered in relation to other facts precludes him from 
performing the duties of the occupation for which he 
previously was found rehabilitated; or (3) the occupation for 
which he previously was found rehabilitated under Chapter 31 
is found to be unsuitable on the basis of his specific 
employment handicap and capabilities.  38 C.F.R. § 21.284.

After reviewing the facts of this case in conjunction with 
the aforementioned regulation, the Board finds that 
entitlement to reentrance into a rehabilitation program is 
not warranted.

The evidence in this regard does not reflect that the 
veteran's service-connected disabilities, rated as 30 percent 
disabling combined, increased in severity during the time he 
enrolled in a Master's degree program or since that time.  As 
noted, the veteran does not assert nor does the record show 
that there has been any change in severity in the veteran's 
service-connected disabilities since he attained 
rehabilitated status.  The competent evidence does not 
establish nor does the veteran argue that his disabilities 
worsened to the extent that their effects, considered in 
relation to other facts, precluded him from performing the 
duties of the occupation for which he previously was found 
rehabilitated; nor does the evidence show nor does the 
veteran argue that the occupation for which the veteran 
previously was found rehabilitated under Chapter 31 was 
unsuitable on the basis of his specific employment handicap 
and capabilities.  38 C.F.R. § 21.284(a)(2),(3).

Rather, the veteran seeks higher paying employment.  He seeks 
this employment because of financial necessity and because he 
does not believe that his current employment is commensurate 
with his inservice duty responsibilities.  The Board 
acknowledges these contentions, but they do not satisfy the 
necessary criteria.  The pertinent regulation requires that 
the veteran's service-connected disabilities necessitate 
reentrance into rehabilitation.  The fact remains that there 
is no evidence or argument that the veteran's service-
connected disabilities preclude him from performing the 
duties of the occupation for which he previously was found 
rehabilitated.  He is currently still employed in that 
employment.  Further, the occupation for which he previously 
was found rehabilitated is not unsuitable on the basis of his 
specific employment handicap and capabilities.  He is 
suitable for that employment and has maintained that 
employment for years.  There is no evidence showing that his 
service-connected disabilities made or currently make the 
occupation which he had trained for unsuitable for him.

The Board points out that the purpose of the Chapter 31 
vocational rehabilitation program is to provide the 
assistance necessary to enable veterans to obtain and 
maintain suitable employment, and that this goal was met in 
this case.

The Board finds that the evidence is against the veteran's 
claim of entitlement to additional vocational rehabilitation 
benefits and the requisite provisions of 38 C.F.R. § 21.284 
have not been met.


ORDER

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, Title 38 of the United States Code is 
denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



